Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 1 of 10 PageID 1



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 MARIA CARREON,

         Plaintiff,

 v.                                      Case #________________________

 BANK OF AMERICA CORPORATION
 CORPORATE BENEFITS COMMITTEE
 and METROPOLITAN LIFE
 INSURANCE COMPANY,

       Defendants.
 ________________________________/

                                 COMPLAINT

       The Plaintiff, MARIA CARREON (hereafter referred to as “CARREON”)
 sues the Defendants, BANK OF AMERICA CORPORATION CORPORATE
 BENEFITS COMMITTEE (BOA) and METROPOLITAN LIFE INSURANCE
 COMPANY (hereafter referred to as “METLIFE”), and states:

         1.    This is an action for relief under the Employee Retirement Income

 Security Act (ERISA), 29 U.S.C. § 1001 et. seq.

         2.    This Court has jurisdiction pursuant to ERISA § 502, 29 U.S.C. §

 1132.

         3.    METLIFE is an insurance company licensed to transact business

 in Florida, which is or was at all relevant times engaged in business in this

 District.

         4.    Bank of America is a company licensed to transact business in

 Florida, which is or was at all relevant times engaged in business in this

 District.



                                       -1-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 2 of 10 PageID 2



       5.     CARREON is and/or was a participant in each of the plans, funds,

 programs, or arrangements described herein, or in the alternative, was at all

 times relevant a participant in each of the plans, funds, programs, or

 arrangements described herein.

       6.     CARREON is and/or was a former employee of Bank of America.

       7.     At all relevant times, CARREON was a participant in an

 employee benefit plan providing disability benefits sponsored by her employer,

 Bank of America (“the Plan”).

       8.     Bank of America is the Plan Sponsor for the Short Term

 Disability Plan.

       9.     The Short Term Disability Plan is self-funded by Bank of

 America.

       10.    BOA is the Short Term Plan Administrator.

       11.    Bank Of America is the Plan Sponsor for the Long Term

 Disability Plan.

       12.    BOA is the Plan Administrator for the Long Term Disability Plan.

       13.    METLIFE is the Claim’s Administrator for both the Short Term

 Disability and the Long Term Disability Plan.

       14.    Bank of America played no part in the administration of

 the plan or claims determination those determinations were made by BOA and

 METLIFE.

       15.    A copy of the document which was purported to be the Plan’s Long




                                      -2-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 3 of 10 PageID 3



 Term Group Policy is attached hereto and incorporated by reference as

 Exhibit “A.” CARREON believes that the Group Policy was prepared by

 METLIFE, not Bank of America System.

       16.      The document claimed to be the Long Group Policy is a group

 Disability insurance policy issued and underwritten by METLIFE (Group

 Policy No. 34701-2-G – Exhibit “A”).

       17.      Attached hereto and incorporated by reference as Exhibit “B” is

 the Summary Plan Description referencing the Short and Long Term

 Disability Plan.

       18.      METLIFE and BOA made benefits determinations under the

 group policy, including the determination made on Plaintiff’s claim.

       19.      The Plan’s terms do not grant discretionary authority to

 METLIFE or BOA, or alternatively, the Plan Administrator or Plan Sponsor

 did not properly delegate discretion to METLIFE or BOA. De novo review

 applies to this action.

       20.      METLIFE not only decides which claims are paid under the Long

 Term Disability Plan, but it also pays any such claims from its own assets. To

 the extent that the court determines that de novo review does not apply, the

 following factors must be considered:

             a) METLIFE’s conflict of interest based on its paying claims when

                the funds at stake are not plan assets, but instead are METLIFE

                assets; and




                                         -3-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 4 of 10 PageID 4



             b) As   the   insurer    of   the   Plan    which    also     makes    claim

                determinations,      METLIFE      is    subject   to   a   higher   than

                marketplace duty as an ERISA fiduciary.

       21.      BOA not only decides which claims are paid under the Short Term

 Disability Plan, but it also pays any such claims from its own assets. To the

 extent that the court determines that de novo review does not apply, the

 following factors must be considered:

             a) BOA’s conflict of interest based on its paying claims when the

             funds at stake are not plan assets, but instead are BOA assets; and

             b) As   the   insurer    of   the   Plan    which    also     makes    claim

             determinations, BOA is subject to a higher than marketplace duty as

             an ERISA fiduciary.

                            Short Term Disability Benefits

       22.      CARREON restates and incorporates by reference paragraphs 1-

 23.

       23.      CARREON last worked on April 16, 2018 and made a claim for

 Short Term Disability benefits.

       24.      BOA and METLIFE denied CARREON’s Short Term Disability

 benefits on May 16, 2018.

       25.      CARREON appealed that denial and as proof of disability,

 submitted the reports and findings of her treating doctor, Fazi Ahmed, M.D.




                                           -4-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 5 of 10 PageID 5



       26.      On January 11, 2019 BOA and METLIFE upheld its denial of

 CARREON’s benefits.

       27.      There are 6 months of past due monthly benefit payments owed

 through October 16, 2018; and at the rate of 100% for week 2 through 9 and

 70% for week 10 through 26. BOA and METLIFE has deprived CARREON of

 the aggregate sum of $ 24,930.72.

       28.      Plaintiff is entitled to benefits herein because:

             a) The benefits are permitted under the Plan.

             b) Plaintiff has satisfied all conditions to be eligible to receive the

                benefits.

             c) Plaintiff has not waived or relinquished entitlement to the

                benefit.

       29.      Each monthly benefit payment owed since April 17, 2018, is a

 liquidated sum, and became liquidated on the date the payment was due and

 payable. Plaintiff seeks prejudgment interest on each such payment.

       30.      Pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), CARREON is

 entitled to an award of reasonable attorney fees and costs incurred in an action

 brought under ERISA. Plaintiff has been required to obtain the undersigned

 attorney to represent her in this matter and has agreed to a reasonable

 attorney fee as compensation to him for his services.

       WHEREFORE, the Plaintiff, CARREON, asks this Court to enter

 judgment against the Defendants, BOA and METLIFE, finding that:




                                         -5-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 6 of 10 PageID 6



             a) The Plaintiff is entitled to Short Term Disability benefits from

                April 17, 2018, through October 16, 2018; and

             b) The Plaintiff must be awarded benefits in the amount not paid

                to the Plaintiff from April 17, 2019 to October 16, 2018—a total

                of $ 24,930.72—together with prejudgment interest at the

                legal rate on each monthly payment from the date it became

                due until the date it is paid; and

             c) The Plaintiff must be awarded reasonable attorney fees and

                costs incurred in this action; and

             d) For such other and further relief as this Court deems just and

                proper, including but not limited to:

                1. a declaration that Plaintiff’s same claim for benefits
                   continues after the last date of benefits awarded by the
                   Court, without need to file a new application for benefits,
                   and

                2. remanding Plaintiff’s claim to the Plan Administrator for
                   further action to address continuing benefits after the final
                   date of benefits awarded by this Court, and

                3. ordering Defendants to advise Plaintiff’s former employer
                   or any other necessary entity that benefits in this action
                   were properly paid through the date of this Court’s Order
                   awarding benefits for purposes of coordinating or
                   reinstating any ancillary benefits which should properly be
                   paid or for which coverage should be awarded as a result of
                   Plaintiff’s receipt of disability benefits under the Plan.




                                      -6-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 7 of 10 PageID 7



                            Long Term Disability Benefits

        31.    CARREON restates and incorporates by reference paragraphs 1-

 23.

        32.    On September 25, 2018, METLIFE provided CARREON with a

 Long Term Disability Application.

        33.    CARREON submitted the Long Term Disability Application on

 October 2, 2018.

        34.    On October 12, 2018, METLIFE denied CARREON’s benefits.

        35.    CARREON filed a timely appeal on February 11, 2019.

        36.    METLIFE upheld its original denial on May 9, 2019.

        37.    METLIFE has refused to pay the benefits sought by CARREON

 and as ground for such refusal has alleged that Plaintiff does not meet the

 definition of disability from any occupation.

        38.    With respect to all claims made herein, CARREON has exhausted

 all administrative/pre-suit remedies.

        39.    CARREON is entitled to certain benefits under the Plan

 consisting of benefits for Long Term Disability since October 16, 2018 through

 the date of filing this action.

        40.    CARREON has met the definition of total disability based upon

 restrictions and limitations stemming from stress, depression, anxiety and

 panic disorder.




                                         -7-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 8 of 10 PageID 8



       41.      CARREON’s treating physician notes prove her restrictions and

 limitations have not improved since METLIFE refused to pay Long Term

 Disability benefits.

       42.      CARREON has not been released back to work.

       43.      METLIFE claims CARREON does not meet the definition of

 disability after following peer reviews by physicians that have not even

 examined CARREON.

       44.      METLIFE owes CARREON’s benefits at a rate of $3,257.28 per

 month.

       45.      There are 8 months of past due monthly benefit payments owed

 through the date of filing this action; and at the rate of $3,257.28 per month,

 METLIFE has deprived CARREON of the aggregate sum of $28,593.16.

       46.      Plaintiff is entitled to benefits herein because:

             d) The benefits are permitted under the Plan.

             e) Plaintiff has satisfied all conditions to be eligible to receive the

                benefits.

             f) Plaintiff has not waived or relinquished entitlement to the

                benefit.

       47.      Each monthly benefit payment owed since October 16, 2018, is a

 liquidated sum and became liquidated on the date the payment was due and

 payable. Plaintiff seeks prejudgment interest on each such payment.

       48.      Pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), CARREON is




                                         -8-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 9 of 10 PageID 9



 entitled to an award of reasonable attorney fees and costs incurred in an action

 brought under ERISA. Plaintiff has been required to obtain the undersigned

 attorney to represent her in this matter and has agreed to a reasonable

 attorney fee as compensation to him for his services.

         WHEREFORE, the Plaintiff, CARREON, asks this Court to enter

 judgment against the Defendant, METLIFE, a foreign corporation, finding

 that:

              e) The Plaintiff is entitled to Long Term Disability benefits from

                 October 16, 2018, through the filing of this lawsuit; and

              f) The Plaintiff must be awarded benefits in the amount not paid

                 to the Plaintiff from October 16, 2018, to the date of filing this

                 lawsuit total of $28,593.16 together with prejudgment interest

                 at the legal rate on each monthly payment from the date it

                 became due until the date it is paid; and

              g) The Plaintiff must be awarded reasonable attorney fees and

                 costs incurred in this action; and

              h) For such other and further relief as this Court deems just and

                 proper, including but not limited to:

                 1. a declaration that Plaintiff’s same claim for benefits
                    continues after the last date of benefits awarded by the
                    Court, without need to file a new application for benefits,
                    and

                 2. remanding Plaintiff’s claim to the Plan Administrator for
                    further action to address continuing benefits after the final
                    date of benefits awarded by this Court, and



                                       -9-
Case 8:19-cv-01677-CEH-SPF Document 1 Filed 07/11/19 Page 10 of 10 PageID 10




                 3. ordering Defendant to advise Plaintiff’s former employer or
                    any other necessary entity that benefits in this action were
                    properly paid through the date of this Court’s Order
                    awarding benefits for purposes of coordinating or
                    reinstating any ancillary benefits which should properly be
                    paid or for which coverage should be awarded as a result of
                    Plaintiff’s receipt of disability benefits under the Plan.

   DATED this 11th day of July 2019

                                         ___________________________
                                         WILLIAM C. DEMAS, ESQUIRE
                                         Florida Bar # 0142920
                                         JOHN V. TUCKER, ESQUIRE
                                         Florida Bar # 0899917
                                         TUCKER LAW GROUP, P.A.
                                         5235 16th St. North
                                         St. Petersburg, FL 33703
                                         Tel.: (727) 572-5000
                                         Fax: (727) 571-1415
                                         demas@tuckerlawgroup.com
                                         tucker@tuckerlawgroup.com
                                         Attorneys and Trial Counsel for
                                         Plaintiff




                                      - 10 -
